Fourth Court of Appeals
                                     San Antonio, Texas
                                             July 3, 2014

                                        No. 04-14-00316-CV

                         IN THE INTEREST OF J.F., MINOR CHILD,

                   From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012-PA-02694
                        Honorable John D. Gabriel, Jr., Judge Presiding


                                           ORDER

       The Texas Rules of Judicial Administration require this court to “ensure that the appeal is
brought to final disposition . . . [w]ithin 180 days of the date the notice of appeal is filed.” TEX.
R. JUD. ADM. 6.2(a). This accelerated appeal from the termination of appellant’s parental rights
has been pending since the notice of appeal was filed in the trial court on May 1, 2014.
Appellant is represented on appeal by appointed counsel, Mr. James B. Peplinski. Appellant’s
brief was originally due on June 9, 2014. This court has granted Mr. Peplinski one extension of
time until June 29, 2014, and informed Mr. Peplinksi that no further extensions of time would be
granted.

        On June 29, 2014, Mr. Peplinski requested another extension of time until July 6, 2014.
The motion is GRANTED and Mr. Peplinski is hereby ORDERED to file appellant’s brief no
later than July 6, 2014. If Mr. Peplinski fails to file appellant’s brief by this date, this appeal will
be dismissed for want of prosecution. TEX. R. APP. P. 38.8(a). No further extensions of time
will be considered or granted.

        The Clerk of this court shall cause a copy of this order to be served on Mr. Peplinski by
certified mail, return receipt requested, and by United States mail.



                                                       _________________________________
                                                       Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of July, 2014.

                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court